Weston J.
delivered the opinion of the court.
The decision of this case, as it is presented by the parties, is made to depend on the extent of the tenant’s land, located according to the courses, distances, and monuments, referred to in his deed. The south-east corner of his lot is not disputed. It was to run thence north, forty six and a quarter degrees west, eigh*431teen rods. As no terminating monument is there given, it must run upon the exact course, anti to the exact distance, stated. It is thence, by the deed, to run “south-west with the variation, to the road aforesaid, to strike the fence on the line below said between said Cutts and me,forty one and three tenths of rods; thence south, thirty two degrees east, by said road, nineteen rods and eight tenths of a rod.” It is agreed that there was, at the time when this deed was made, below the road mentioned, a fence extending nearly northeast, and south-west, dividing the land of the grantor from the land of Thomas Cults, referred to in the deed. The line in dispute w as to run to the road, upon a course, which would strike the fence. There is no difficulty in ascertaining this course; nor any uncertainty presented in the case, as to the fence intended. If the words “ below said” in the deed were stricken out, the fence referred to could not be mistaken; but as it was below the road, and the road had been last mentioned, it is very apparent that “road” was the word inadvertently omitted; and which the sense requires should be supplied. But. whether supplied or omitted, it is not necessary, in order to ascertain the terminating monument, which is the fence ; and to this, very clearly, that Une must be restricted ; whether the distance in the next and last line, given in the deed, exceeds or falls short of the number of rods stated as its length.
According to the agreement of the parties, the tenant is to be defaulted, and

Judgment rendered for the demandants.